18-10254-cgm   Doc 43   Filed 11/07/18    Entered 11/07/18 13:04:57   Main Document
                                         Pg 1 of 9
18-10254-cgm   Doc 43   Filed 11/07/18    Entered 11/07/18 13:04:57   Main Document
                                         Pg 2 of 9
18-10254-cgm   Doc 43   Filed 11/07/18    Entered 11/07/18 13:04:57   Main Document
                                         Pg 3 of 9
18-10254-cgm   Doc 43   Filed 11/07/18    Entered 11/07/18 13:04:57   Main Document
                                         Pg 4 of 9
18-10254-cgm   Doc 43   Filed 11/07/18    Entered 11/07/18 13:04:57   Main Document
                                         Pg 5 of 9
18-10254-cgm   Doc 43   Filed 11/07/18    Entered 11/07/18 13:04:57   Main Document
                                         Pg 6 of 9
18-10254-cgm   Doc 43   Filed 11/07/18    Entered 11/07/18 13:04:57   Main Document
                                         Pg 7 of 9
18-10254-cgm   Doc 43   Filed 11/07/18    Entered 11/07/18 13:04:57   Main Document
                                         Pg 8 of 9
18-10254-cgm   Doc 43   Filed 11/07/18    Entered 11/07/18 13:04:57   Main Document
                                         Pg 9 of 9
